UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-2448



TASSIE REE LANGLEY,

                                               Plaintiff - Appellant,

             versus


TOWN OF SHARPSBURG, NC; M. L. FELLNER,
Officer;   JOEL   BATCHELOR, Officer; BILLY
PERNELL, Sharpsburg Police Chief; GEORGE
BOTTOMS, Officer,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-02-269-BO)


Submitted:    April 20, 2005                 Decided:   April 28, 2005


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tassie Ree Langley, Appellant Pro Se.   Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, P.A., New Bern, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tassie Ree Langley appeals the district court’s order

granting summary judgment for Defendants in her action under 42

U.S.C. §§ 1983, 1985 (2000).       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.     See Langley v. Pernell, No. CA-02-269-BO

(E.D.N.C. Oct. 6, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -